Citation Nr: 0824478	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spondylosis of the lumbosacral spine prior to December 26, 
2006.  

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylosis of the lumbosacral spine from December 26, 2006.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1963 to September 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for the veteran's low back disability.  By rating 
action in February 2007, the RO assigned an increased rating 
to 20 percent for the low back disability; effective from 
December 26, 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to December 26, 2006, the veteran's low back 
disability was manifested by pain and limitation of motion; 
additional functional limitation due to pain or during flare-
ups sufficient to warrant a higher evaluation was not 
demonstrated.  

3.  From December 26, 2006, the veteran's low back disability 
is manifested by pain and limitation of motion; additional 
functional limitation due to pain or during flare-ups 
sufficient to warrant a higher evaluation than currently 
assigned has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for spondylosis of the lumbosacral spine prior to December 
26, 2006, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5242 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for spondylosis of the lumbosacral spine from December 26, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
August 2005, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide.  See Pelegrini II, supra.  
The veteran was notified of his responsibility to submit 
evidence which showed that his low back disability had 
worsened, of what evidence was necessary to establish a 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this regard, the veteran was advised by VA to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment.  (See March 2006 notice 
letter).  The letter provided examples of the types of 
evidence the veteran could submit and informed him that VA 
would assist him in obtaining any such evidence.  Thus, to 
the extent that the VCAA notice in this case is deemed to be 
deficient under Vazquez-Flores, based on the communications 
sent to the veteran and his representative over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit in this case.  Based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that the veteran understands 
what is needed to prevail.  See Simmons v. Nicholson, 487 F. 
3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 
(2007).  Accordingly, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The veteran's service medical records and all VA and private 
medical records, including Social Security disability 
records, identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA twice 
during the pendency of the appeal, and was afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  


Factual Background

By rating action in November 1998, the RO granted service 
connection for spondylosis of the lumbar spine and assigned a 
10 percent evaluation under Diagnostic Code (DC) 5295.  DC 
5295 for lumbosacral strain, provided, in pertinent part, for 
a 10 percent evaluation with characteristic pain on motion, 
and a 20 percent with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

The regulations pertaining to evaluation of disabilities of 
the spine were amended in 2002 and 2003.  Those regulations 
now provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2007).  

In this case, the veteran's claim for an increased rating was 
received in May 2005.  Therefore, his low back disability 
must now be rated under the revised regulations.  

Under the General Rating Formula, a 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent requires forward flexion of the 
cervical spine to 15 degrees or less; or with favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes for 
Intervertebral Disc Syndrome, a 10 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months; a 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

Prior to December 26, 2006

Initially, the Board notes that the evidence of record 
includes numerous VA outpatient notes from 2003 to the 
present, private treatment records from January to June 2005, 
and numerous records from the Social Security Administration, 
including duplicate copies of the VA and private medical 
reports.  The VA records show treatment primarily for 
nonservice-connected disabilities, including cardiovascular 
and psychiatric problems.  The reports did not include any 
clinical findings referable to the veteran's low back 
disability, other than an occasional reference to a history 
of back pain.  The private medical reports were for treatment 
of back and shoulder problems subsequent to a motor vehicle 
accident in October 2004.  The reports included physical 
therapy notes and diagnostic studies of the thoracic and 
lumbosacral spine and showed multilevel degenerative disc 
disease and facet arthritis at multiple levels without 
significant central canal stenosis or gross abnormality 
involving the cauda equine.  The private reports did not 
include any specific findings for evaluating the veteran's 
back disability under the rating criteria outlined above.  
The only medical reports that included findings which 
addressed the rating criteria for evaluation of the veteran's 
spine were the VA examinations conducted in September 2005 
and December 2006.  

When examined by VA in September 2005, the veteran complained 
of pain and stiffness in his lower back and said that he 
could walk more than a quarter of a mile, but less than a 
mile.  On examination, there was evidence of mild scoliosis 
and moderate muscle spasm.  Active and passive range of 
motion was as follows: forward flexion was to 84 degrees with 
extension from 0 to 25 degrees.  Lateral flexion was to 23 
degrees on the right and to 24 degrees on the left.  Rotation 
was to 26 degrees on the left and to 25 degrees on the right.  
All movements were with pain beginning at the end ranges of 
motion.  The examiner indicated that there was no evidence of 
any additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  Sensation and reflexes were 
normal in the lower extremities.  The examiner noted that the 
veteran was retired and that his low back disability had a 
moderate effect on some of his daily activities, such as 
chores, exercise, and recreation.  The back disability had a 
mild effect on shopping, dressing and traveling, and no 
effect on his feeding, bathing, or toileting.  An MRI showed 
moderate superior compression deformity (possibly age 
related) at L1, moderate to severe hypertrophic arthritic 
changes from L2-L5, and marked narrowing at L5-S1.  The 
diagnoses included arthritis and spondylolisthesis of the 
lumbosacral spine.  

Applying the clinical findings prior to December 2006, the 
veteran's low back disability would equate to no more than a 
10 percent evaluation under the General Rating Formula for 
Disease and Injuries of the Spine.  That is, forward flexion 
of the thoracolumbar spine was greater than 60 degrees but 
less than 85 degrees; the combined range of motion was to 
greater than 170 degrees.  The evidence does not show that 
the veteran experienced incapacitating episodes having a 
total duration of at least one week at anytime during the 
pendency of the appeal prior to December 2006.  Furthermore, 
there was no objective evidence of any neurological 
impairment or any bowel or bladder abnormalities.  Thus, the 
Board finds that the medical evidence prior to December 26, 
2006, did not meet the criteria for an evaluation in excess 
of 10 percent.  

From December 26, 2006

Except for some decreased limitation of motion, the clinical 
findings on VA examination in December 2006, were not 
materially different than on the September 2005 examination.  
Forward flexion was to 60 degrees with extension from 0 to 10 
degrees.  Rotation and lateral flexion was to 20 degrees in 
all directions, with pain beginning at the last 10 degrees of 
motion.  The examiner commented that the veteran's 
cooperation was only fair for range of motion reproducibility 
and that muscle spasm and guarding could not be "teased 
out".  There was no evidence of reflex changes or decreased 
sensation.  

The examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history, which included a myocardial infarction in November 
2005.  The veteran reported that he could walk about seven 
minutes, or about 1/2 a block before having to stop due to 
heart problems, shortness of breath and back pain.  The 
veteran denied any bowel or bladder problems, numbness, 
paresthesias, weakness, or radiation of pain into the lower 
extremities.  Muscle tone and strength was 5/5 in the lower 
extremities, and there was no evidence of atrophy.  Knee and 
ankle jerk was 2+ bilaterally.  Muscle spasm was noted.  The 
examiner noted positive Waddell sign for ankle dorsiflexion 
and therefore no ankylosis.  Mild to moderate levoscoliosis 
was noted.  There was normal to slight positive left 
sacroiliac joint tenderness.  The examiner opined that there 
was moderate effect on the veteran's daily activities for 
chores and exercise; mild effect on recreation, shopping, 
dressing, traveling, bathing, and toileting, and no effect on 
feeding or grooming.  

Applying the clinical findings from December 2006, the 
veteran's low back disability equates to no more than a 20 
percent evaluation under the General Rating Formula for 
Disease and Injuries of the Spine.  The objective findings 
showed forward flexion of the thoracolumbar spine to 60 
degrees with a combined motion in all directions to 160 
degrees.  The veteran does not claim nor does the evidence 
show any incapacitating episodes or any required bed rest due 
to his low back disability at any time subsequent to December 
2006.  Other than complaints of pain and weakness, the 
objective medical evidence does not show any significant 
neurological impairment.  The Board points out that the 
criteria for rating disabilities of the spine apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2007).  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, there was no evidence of radiculopathy or any 
other symptoms compatible with sciatic neuropathy on either 
of the two VA examinations discussed above.  The veteran had 
normal reflexes, coordination, sensation, and muscle tone and 
strength in the lower extremities.  Other than complaints of 
pain and weakness, the objective findings did not show any 
neurological impairment.  Therefore, a compensable evaluation 
is not warranted under DC 8520 for mild incomplete paralysis 
of the sciatic nerve.  Additionally, there is no objective 
evidence of any associated abnormalities which would provide 
a basis for assigning a separate rating under Note 1.  
Therefore, consideration of a higher evaluation under the 
rating criteria for intervertebral disc syndrome, or when 
separately evaluating and combining the orthopedic and 
neurologic manifestations is not applicable to the facts of 
this case.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007).  

As noted above, the evidence shows that the veteran has good 
strength, no neurological impairments, and no incapacitating 
flare-ups of back pain.  The objective evidence does not show 
more than moderate limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  In this regard, the Board 
observes that under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Other than 
the veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of the 10 and 
20 percent evaluations assigned prior to, and from December 
26, 2006.  As noted above, the findings from the two VA 
examination during the pendency of this appeal showed no more 
than moderate limitation of motion, no muscle weakness, 
atrophy, or neurological impairments.  In light of the 
clinical findings of record, the Board finds that an 
evaluation in excess of the 10 and 20 percent evaluations 
assigned prior to, and from December 26, 2006, based on 
additional functional loss due to the factors set forth above 
are not demonstrated.  

While the veteran may believe that the evaluations currently 
assigned do not adequately reflect the degree of disability, 
he is not competent to provide an opinion that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, it should be noted that the veteran has been 
assigned staged ratings for his low back disability based on 
findings that indicated a worsening of his back disability 
during the pendency of his appeal.  The evidence does not 
show, however; that the veteran's low back disability was 
more or less disabling than is reflected in the evaluations 
assigned, to include during the one-year period before the 
claim was received.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

An evaluation in excess of 10 percent for spondylosis of the 
lumbosacral spine prior to December 26, 2006, is denied.  

An evaluation in excess of 20 percent for spondylosis of the 
lumbosacral spine from December 26, 2006, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


